Motion Granted and Order filed March 6, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00147-CV
                                  ____________

        ANDREW DEMERS AND JOE BROCK RAMEY, Appellants

                                       V.

    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee


                 On Appeal from County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CCV-051957

                                    ORDER

      Appellant Joe Brock Ramey petitioned for voluntary bankruptcy in the
United States Bankruptcy Court for the Southern District of Texas, under cause
number 13-37634 . Because a stay is automatically effected by Section 362(a) of
the Bankruptcy Code, when this court received notice of appellant’s bankruptcy
filing, on February 27, 2014, we stayed all proceedings in the appeal. See Tex. R.
App. P. 8.2.
      On March 3, 2014, appellant Joe Brock Ramey filed a motion to reinstate
the appeal pursuant to Texas Rule of Appellate Procedure 8.3(a). Attached to the
motion is a true copy of the bankruptcy court’s order lifting the stay for purposes
of this appeal.

      The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.



                                       PER CURIAM